Title: To Benjamin Franklin from La Rochefoucauld, [25 March 1777]
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Ce Mardi matin [March 25, 1777]
Le Duc de la Rochefoucauld fait bien des complimens à Monsieur le Docteur franklin; il le prie du lui donner des nouvelles de sa goutte; il a l’honneur de lui envoier la Nouvelle Constitution de Delaware, et si Monsieur franklyn le trouve bon, il ira la rechercher Jeudi matin à Passy, si Monsieur le Docteur y est encore, ou à Paris.
